Citation Nr: 1500297	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-24 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine, with spondylosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating determination of the Regional Office (RO) in Waco, Texas, which denied the claim on appeal.  By a rating decision dated January 2013, the RO partially granted an increased rating, but as the claim was not granted in full, it remains on appeal.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Veteran submitted a letter from Dr. N.G.B., the surgeon who operated on the Veteran's back, as well as an authorization to obtain Dr. N.G.B.'s treatment records.  The record does not contain treatment records from that physician, nor does it reflect that such records have been requested.  Further, the record indicates that the Veteran received treatment for his back condition from the Amarillo VA Medical Center.  Although a Supplemental Statement of the Case refers to records from 2011 and 2012 from that facility having been reviewed, the Board is unable to locate such records in the electronic claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide updated permission to obtain the medical records from Dr. N.G.B. or provide the records to VA himself.  If the records are unable to be obtained, a negative response should be recorded and added to the claims file.  Associate all records obtained or provided.

2.  Associate all relevant VA treatment records, namely from the Amarillo VA Medical Center, from April 2010 to present.  

3.  After the above is complete, the AOJ should review any additional records received, and conduct any further development it deems necessary as a result of information contained in those records.  Thereafter, the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine, with spondylosis, should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

